Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements No. 333-51221, 333-47132, 333-108993 and 333-155046 of The Procter & Gamble Company on Form S-8 of our report dated September 14, 2010 appearing in this Annual Report on Form 11-Kof the Employee Stock Purchase Plan (Japan)for the year ended June 30, 2010. /s/ Manabat Delgado Amper & Co. Manabat Delgado Amper & Co. Makati City, Philippines September 28, 2010
